Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims  of U.S. Patent No. 11159972 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The following table is presented  for ease of comparing the instant claims with their counterpart patented claims.

Instant claims 1-34
Patented claims 1-34 of US 11159972 B2
1. A method of a network entity, the method comprising: determining information indicating a network total group delay (GD) comprising a network transmission GD and a network reception GD, the network transmission GD indicating a time interval between a measured transmission time of a network Tx signal transmitted from the network entity and an actual transmission time of the network Tx signal leaving the network entity, and the network reception GD indicating a time interval between an actual arrival time of a network Rx signal at the network entity and a measured arrival time of the network Rx signal at the network entity; transmitting, to a user equipment (UE), one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; receiving, from the UE, one or more RTT response (RTTR) signals on RTTR resources comprising uplink (UL) physical layer resources, each RTTR signal corresponding to one or more of the RTTM signals and comprising an RTTR waveform and an RTTR payload; and determining an RTT between the UE and the network entity based on the RTTM signal(s), the RTTR signal(s), and the information indicating the network total GD.
2. The method of claim 1, wherein the network entity is a network node or a core network entity.
3. The method of claim 1, wherein determining the information indicating the network total GD comprises: scheduling self-transmit and self-receive resources respectively for transmit and receive antennas of the network entity, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmitting a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listening on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determining the information indicating the network total GD based on the transmit time tt and the receive time tr.
4. The method of claim 3, wherein information indicating multiple network total GDs are determined, each network total GD corresponding to any combination of the following: one or more transmit antennas of the network entity, one or more receive antennas of the network entity, one or more modulation and coding schemes (MCSs), and/or one or more operating frequencies.
5. The method of claim 1, wherein the RTTR payload of at least one of the one or more RTTR signals explicitly includes an actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and wherein the RTT is calculated based on the actual UE response delay, the information indicating the network total GD, and the measured total time.

6. The method of claim 5, further comprising determining a network total GD based on the information indicating the network total GD, wherein the actual UE response delay includes an actual UE turn-around time (t3′−t2′) and/or an actual UE Rx-Tx time difference (t2′−t3′), wherein when the actual UE response delay includes the actual UE turn-around time, the RTT is calculated by subtracting a sum of the actual UE turn-around time and the network total GD from the measured total time, and/or wherein when the actual UE response delay includes the actual UE Rx-Tx time difference, the RTT is calculated by subtracting the network total GD from a sum of the measured total time and Rx-Tx time difference.
7. The method of claim 1, wherein the RTTR payload of at least one of the one or more RTTR signals explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, wherein an arrival time of the at least one RTTR signal deviates from an expected arrival time by a deviation amount representing a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, and wherein the RTT is calculated based on the measured UE response delay, the information indicating the network total GD, the deviation amount, and the measured total time.
8. The method of claim 7, further comprising determining a network total GD based on the information indicating the network total GD, wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx-Tx time difference (t2−t3), wherein when the measured UE response delay includes the measured UE turn-around time, the RTT is calculated by subtracting a sum of the measured UE turn-around time, the network total GD, and the deviation amount from the measured total time, and/or wherein when the actual UE response delay includes the measured UE Rx-Tx time difference, the RTT is calculated by subtracting a sum of the network total GD and the deviation amount from a sum of the measured total time and the measured Rx-Tx time difference.
9. The method of claim 1, wherein the RTTR payload of at least one of the one or more RTTR signals explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE and/or explicitly includes a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, and wherein the RTT is calculated based on the UE response delay, the information indicating the network total GD, the UE total GD, and the measured total time.
10. The method of claim 9, further comprising determining a network total GD based on the information indicating the network total GD, wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx-Tx time difference (t2−t3), wherein when the measured UE response delay includes the measured UE turn-around time, the RTT is calculated by subtracting a sum of the measured UE turn-around time, the network total GD, and the UE total GD from the measured total time, and/or wherein when the actual UE response delay includes the measured UE Rx-Tx time difference, the RTT is calculated by subtracting a sum of the network total GD and the UE total GD from a sum of the measured total time and the measured Rx-Tx time difference.
11. The method of claim 9, wherein when the RTTR payload explicitly includes both the measured UE response delay and the UE reception GD, the measured UE response delay and the UE total GD used in the calculation of the RTT are the measured UE response delay and the UE total GD included in the RTTR payload, wherein when the RTTR payload explicitly includes the measured UE response delay but does not include the UE reception GD, the measured UE response delay used in the calculation of the RTT is the measured UE response delay included in the RTTR payload and the UE total GD used in the calculation of the RTT is the UE total GD included in a previous RTTR payload, and wherein when the RTTR payload does not include the measured UE response delay but does explicitly include the UE reception GD, the measured UE response delay used in the calculation of the RTT is the measured UE response delay included in a previous RTTR payload and the UE total GD used in the calculation of the RTT is the UE total GD included in the RTTR payload.
12. The method of claim 1, further comprising: receiving a UE capability report from the UE, the UE capability report comprising one or more capabilities of the UE including accuracy of group delay measurements and/or capability of making use of calibration gaps to measure group delay dynamically, wherein a bandwidth of the RTTM waveform is adjusted based on the UE's accuracy of group delay measurements.
13. The method of claim 1, further comprising: receiving a request for scheduling of self-transmit and self-receive resources respectively for transmit and receive antennas of the UE, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas of the UE; scheduling the requested self-transmit and self-receive resources for the UE; and notifying the UE of the scheduled self-transmit and self-receive resources.
14. A method of a user equipment (UE), the method comprising: determining information indicating a UE total group delay (GD) comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE; receiving, from a network entity, one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; determining one or more RTT response (RTTR) payloads for one or more RTTR signals, each RTTR signal corresponding to one or more of the RTTM signals and comprising an RTTR waveform and the RTTR payload; and transmitting, to the network entity, the one or more RTTR signals on RTTR resources comprising uplink (UL) physical layer resources, wherein for each RTTR signal, a transmission timing of the RTTR waveform is determined based on the UE total GD, or the RTTR payload is determined based on the UE total GD, or both.
15. The method of claim 14, wherein the network entity is a network node or a core network entity.
16. The method of claim 14, wherein determining the information indicating the UE total GD comprises: requesting to the network entity scheduling self-transmit and self-receive resources respectively for transmit and receive antennas of the UE, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmitting a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listening on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determining the UE total GD based on the transmit time tt and the receive time tr.
17. The method of claim 16, wherein information indicating multiple UE total GDs are determined, each UE total GD corresponding to any combination of the following: one or more transmit antennas of the UE, one or more receive antennas of the UE, one or more modulation and coding schemes (MCSs), and/or one or more operating frequencies.
18. The method of claim 16, wherein the scheduling of the self-transmit and the self-receive resources is requested such that the self-transmit and self-the receive resources for calibration gap and/or rank reduction are scheduled.
19. The method of claim 14, wherein when a transmission timing of at least one RTTR signal does not deviate from a timing advance (TA) commanded by the network entity, the RTTR payload of the at least one RTTR signal explicitly includes an actual UE response delay calculated based on the UE total GD and a measured UE response delay, the actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE.
20. The method of claim 19, wherein the actual UE response delay includes an actual UE turn-around time (t3′−t2′) and/or an actual UE Rx-Tx time difference (t2′−t3′), wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx-Tx time difference (t2−t3), and wherein the actual UE turn-around time is calculated by adding the UE total GD to the measured UE turn-around time, and/or the actual UE Rx-Tx time difference is calculated by subtracting the UE total GD from the measured UE Rx-Tx time difference.
21. The method of claim 14, wherein when a transmission timing of at least one RTTR signal deviates from a timing advance (TA) commanded by the network entity by a deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes a measured UE response delay and/or the UE total GD, the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE.
22. The method of claim 21, wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx-Tx time difference (t2−t3).
23. The method of claim 21, wherein when the transmission timing of the at least one RTTR signal deviates from the TA commanded by the network entity by the deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes the measured UE response delay more frequently than the UE total GD.
24. The method of claim 14, further comprising: reporting (1110) to the network entity a UE capability report comprising one or more capabilities of the UE including accuracy of group delay measurements and/or capability of making use of calibration gaps to measure group delay dynamically.
25. A network entity, comprising: a communication device, a processor and a memory configured to: determine information indicating a network total group delay (GD) comprising a network transmission GD and a network reception GD, the network transmission GD indicating a time interval between a measured transmission time of a network Tx signal transmitted from the network entity and an actual transmission time of the network Tx signal leaving the network entity, and the network reception GD indicating a time interval between an actual arrival time of a network Rx signal at the network entity and a measured arrival time of the network Rx signal at the network entity; transmit, to a user equipment (UE), one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; receive, from the UE, one or more RTT response (RTTR) signals on RTTR resources comprising uplink (UL) physical layer resources, each RTTR signal corresponding to one or more of the RTTM signals and comprising an RTTR waveform and an RTTR payload; and determine an RTT between the UE and the network entity based on the RTTM signal(s), the RTTR signal(s), and the information indicating the network total GD.
26. The network entity of claim 25, wherein, to determine information indicating the network GD, the communication device, the processor, and the memory are configured to: schedule self-transmit and self-receive resources respectively for transmit and receive antennas of the network entity, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmit a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listen on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determine information indicating the network total GD based on the transmit time tt and the receive time tr.
27. The network entity of claim 25, wherein the RTTR payload of at least one of the one or more RTTR signals explicitly includes an actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and wherein in determining the RTT, the communication device, the processor and the memory are configured to: determine a measured RTTM transmit time t1 for each of the one or more transmitted RTTM signals, the measured RTTM transmit time t1 being a time in a digital domain corresponding to a frame, subframe, or a slot of the RTTM resource allocated for symbols of the RTTM signal; determine a measured RTTR arrival time t4 for each of the one or more received RTTR signals, the measured RTTR arrival time t4 being a time in the digital domain corresponding to a frame, subframe, or a slot of the RTTR resource containing the symbols of the RTTR signal; determine a measured total time as (t4−t1); and calculate the RTT based on the actual UE response delay, the information indicating the network total GD, and the measured total time.
28. The network entity of claim 25, wherein the RTTR payload of at least one of the one or more RTTR signals explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, wherein an arrival time of the at least one RTTR signal deviates from an expected arrival time by the deviation amount representing a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, and wherein in determining the RTT, the communication device, the processor and the memory are configured to: determine a measured RTTM transmit time t1 for each of the one or more transmitted RTTM signals, the measured RTTM transmit time t1 being a time in a digital domain corresponding to a frame, subframe, or a slot of the RTTM resource allocated for symbols of the RTTM signal; determine a measured RTTR arrival time t4 for each of the one or more received RTTR signals, the measured RTTR arrival time t4 being a time in the digital domain corresponding to a frame, subframe, or a slot of the RTTR resource containing the symbols of the RTTR signal; determine a measured total time as (t4−t1); and calculate RTT based on the measured UE response delay, the information indicating the network total GD, and the deviation amount from the measured total time.
29. The network entity of claim 25, wherein the RTTR payload of at least one of the one or more RTTR signals explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and/or a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, wherein in determining the RTT, the communication device, the processor and the memory are configured to: determine a measured RTTM transmit time t1 for each of the one or more transmitted RTTM signals, the measured RTTM transmit time t1 being a time in a digital domain corresponding to a frame, subframe, or a slot of the RTTM resource allocated for symbols of the RTTM signal; determine a measured RTTR arrival time t4 for each of the one or more received RTTR signals, the measured RTTR arrival time t4 being a time in the digital domain corresponding to a frame, subframe, or a slot of the RTTR resource containing the symbols of the RTTR signal; determine a measured total time as (t4−t1); and calculate RTT based on the measured UE response delay, the information indicating the network total GD, the UE total GD, and the measured total time.
30. A user equipment (UE), comprising: a communication device, a processor and a memory configured to: determine information indicating a UE total group delay (GD) comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE; receive, from a network entity, one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; determine one or more RTT response (RTTR) payloads for one or more RTTR signals, each RTTR signal corresponding to one or more of the RTTM signals and comprising an RTTR waveform and the RTTR payload; and transmit, to the network entity, the one or more RTTR signals on RTTR resources comprising uplink (UL) physical layer resources, wherein for each RTTR signal, a transmission timing of the RTTR waveform is determined based on the UE total GD, or the RTTR payload is determined based on the UE total GD, or both.
31. The UE of claim 30, wherein determining the information indicating the UE total GD, the communication device, the processor, and the memory are configured to: request to the network entity scheduling self-transmit and self-receive resources respectively for transmit and receive antennas of the UE, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmit a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listen on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determine information indicating the UE total GD based on the transmit time tt and the receive time tr.
32. The UE of claim 30, wherein when a transmission timing of at least one RTTR signal does not deviate from a timing advance (TA) commanded by the network entity, the RTTR payload of the at least one RTTR signal explicitly includes an actual UE response delay calculated based on the UE total GD and a measured UE response delay, the actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, wherein the actual UE response delay includes an actual UE turn-around time (t3′−t2′) and/or an actual UE Rx-Tx time difference (t2′−t3′), wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx-Tx time difference (t2−t3), and wherein the communication device, the processor and the memory are configured to: calculate the actual UE turn-around time by adding the UE total GD to the measured UE turn-around time, and/or calculate the actual UE Rx-Tx time difference by subtracting the UE total GD from the measured UE Rx-Tx time difference.
33. The UE of claim 30, wherein when a transmission timing of at least one RTTR signal deviates from a timing advance (TA) commanded by the network entity by a deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes a measured UE response delay and/or the UE total GD, the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, and wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx-Tx time difference (t2−t3).
34. The UE of claim 33, wherein when the transmission timing of the at least one RTTR signal deviates from the TA commanded by the network entity by the deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes the measured UE response delay more frequently than the UE total GD.

1. A method of a network entity, the method comprising: determining a network total group delay (GD) comprising a network transmission GD and a network reception GD, the network transmission GD indicating a time interval between a measured transmission time of a network Tx signal transmitted from the network entity and an actual transmission time of the network Tx signal leaving the network entity, and the network reception GD indicating a time interval between an actual arrival time of a network Rx signal at the network entity and a measured arrival time of the network Rx signal at the network entity; transmitting, to a user equipment (UE), one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; receiving, from the UE, one or more RTT response (RTTR) signals on RTTR resources comprising uplink (UL) physical layer resources, each RTTR signal corresponding to one or more of the transmitted RTTM signals and comprising an RTTR waveform and an RTTR payload; and determining an RTT between the UE and the network entity based on the RTTM signal(s), the RTTR signal(s), and the network total GD.
2. The method of claim 1, wherein the network entity is a network node or a core network entity.
3. The method of claim 1, wherein determining the network total GD comprises: scheduling self-transmit and self-receive resources respectively for transmit and receive antennas of the network entity, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmitting a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listening on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determining the network total GD based on the transmit time tt and the receive time tr.

4. The method of claim 3, wherein multiple network total GDs are determined, each network total GD corresponding to any combination of the following: one or more transmit antennas of the network entity, one or more receive antennas of the network entity, one or more modulation and coding schemes (MCSs), and/or one or more operating frequencies.
5. The method of claim 1, wherein the RTTR payload of at least one RTTR signal explicitly includes an actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and wherein the RTT is calculated based on the actual UE response delay, the network total GD, and the measured total time.

6. The method of claim 5, wherein the actual UE response delay includes an actual UE turn-around time (t3′−t2′) and/or an actual UE Rx−Tx time difference (t2′−t3′), wherein when the actual UE response delay includes the actual UE turn-around time, the RTT is calculated by subtracting a sum of the actual UE turn-around time and the network total GD from the measured total time, and/or wherein when the actual UE response delay includes the actual UE Rx−Tx time difference, the RTT is calculated by subtracting the network total GD from a sum of the measured total time and Rx−Tx time difference.

7. The method of claim 1, wherein the RTTR payload of at least one RTTR signal explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, wherein the RTTR waveform arrival time of the at least one RTTR signal deviates from an expected arrival time by a deviation amount representing a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, and wherein the RTT is calculated based on the measured UE response delay, the network total GD, the deviation amount, and the measured total time.
8. The method of claim 7, wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx−Tx time difference (t2−t3), wherein when the measured UE response delay includes the measured UE turn-around time, the RTT is calculated by subtracting a sum of the measured UE turn-around time, the network total GD, and the deviation amount from the measured total time, and/or wherein when the actual UE response delay includes the measured UE Rx−Tx time difference, the RTT is calculated by subtracting a sum of the network total GD and the deviation amount from a sum of the measured total time and the measured Rx−Tx time difference.


9. The method of claim 1, wherein the RTTR payload of at least one RTTR signal explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE and/or explicitly includes a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, and wherein the RTT is calculated based on the UE response delay, the network total GD, the UE total GD, and the measured total time.
10. The method of claim 9, wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx−Tx time difference (t2−t3), wherein when the measured UE response delay includes the measured UE turn-around time, the RTT is calculated by subtracting a sum of the measured UE turn-around time, the network total GD, and the UE total GD from the measured total time, and/or wherein when the actual UE response delay includes the measured UE Rx−Tx time difference, the RTT is calculated by subtracting a sum of the network total GD and the UE total GD from a sum of the measured total time and the measured Rx−Tx time difference.
11. The method of claim 9, wherein when the RTTR payload explicitly includes both the measured UE response delay and the UE reception GD, the measured UE response delay and the UE total GD used in the calculation of the RTT are the measured UE response delay and the UE total GD included in the RTTR payload, wherein when the RTTR payload explicitly includes the measured UE response delay but does not include the UE reception GD, the measured UE response delay used in the calculation of the RTT is the measured UE response delay included in the RTTR payload and the UE total GD used in the calculation of the RTT is the UE total GD included in a previous RTTR payload, and wherein when the RTTR payload does not include the measured UE response delay but does explicitly include the UE reception GD, the measured UE response delay used in the calculation of the RTT is the measured UE response delay included in a previous RTTR payload and the UE total GD used in the calculation of the RTT is the UE total GD included in the RTTR payload.
12. The method of claim 1, further comprising: receiving a UE capability report from the UE, the UE capability report comprising one or more capabilities of the UE including accuracy of group delay measurements and/or capability of making use of calibration gaps to measure group delay dynamically, wherein a bandwidth of the RTTM waveform is adjusted based on the UE's accuracy of group delay measurements.
13. The method of claim 1, further comprising: receiving a request for scheduling of self-transmit and self-receive resources respectively for transmit and receive antennas of the UE, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas of the UE; scheduling the requested self-transmit and self-receive resources for the UE; and notifying the UE of the scheduled self-transmit and self-receive resources.
14. A method of a user equipment (UE), the method comprising: determining a UE total group delay (GD) comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE; receiving, from a network entity, one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; determining one or more RTT response (RTTR) payloads for one or more RTTR signals, each RTTR signal corresponding to one or more of the received RTTM signals and comprising an RTTR waveform and the RTTR payload; and transmitting, to the network entity, the one or more RTTR signals on RTTR resources comprising uplink (UL) physical layer resources, wherein for each RTTR signal, a transmission timing of the RTTR waveform is determined based on the UE total GD, or the RTTR payload is determined based on the UE total GD, or both.
15. The method of claim 14, wherein the network entity is a network node or a core network entity.
16. The method of claim 14, wherein determining the UE total GD comprises: requesting to the network entity scheduling self-transmit and self-receive resources respectively for transmit and receive antennas of the UE, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmitting a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listening on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determining the UE total GD based on the transmit time tt and the receive time tr.
17. The method of claim 16, wherein multiple UE total GDs are determined, each UE total GD corresponding to any combination of the following: one or more transmit antennas of the UE, one or more receive antennas of the UE, one or more modulation and coding schemes (MCSs), and/or one or more operating frequencies.
18. The method of claim 16, wherein the scheduling of the self-transmit and the self-receive resources is requested such that the self-transmit and self-the receive resources for calibration gap and/or rank reduction are scheduled.
19. The method of claim 14, wherein when a transmission timing of at least one RTTR signal does not deviate from a timing advance (TA) commanded by the network entity, the RTTR payload of the at least one RTTR signal explicitly includes an actual UE response delay calculated based on the UE total GD and a measured UE response delay, the actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE.
20. The method of claim 19, wherein the actual UE response delay includes an actual UE turn-around time (t3′−t2′) and/or an actual UE Rx−Tx time difference (t2′−t3′), wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx−Tx time difference (t2−t3), and wherein the actual UE turn-around time is calculated by adding the UE total GD to the measured UE turn-around time, and/or the actual UE Rx−Tx time difference is calculated by subtracting the UE total GD from the measured UE Rx−Tx time difference.
21. The method of claim 14, wherein when a transmission timing of at least one RTTR signal deviates from a timing advance (TA) commanded by the network entity by a deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes a measured UE response delay and/or the UE total GD, the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE.
22. The method of claim 21, wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx−Tx time difference (t2−t3).
23. The method of claim 21, wherein when the transmission timing of the at least one RTTR signal deviates from the TA commanded by the network entity by the deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes the measured UE response delay more frequently than the UE total GD.
24. The method of claim 14, further comprising: reporting (1110) to the network entity a UE capability report comprising one or more capabilities of the UE including accuracy of group delay measurements and/or capability of making use of calibration gaps to measure group delay dynamically.
25. A network entity, comprising: a communication device, a processor and a memory configured to: determine a network total group delay (GD) comprising a network transmission GD and a network reception GD, the network transmission GD indicating a time interval between a measured transmission time of a network Tx signal transmitted from the network entity and an actual transmission time of the network Tx signal leaving the network entity, and the network reception GD indicating a time interval between an actual arrival time of a network Rx signal at the network entity and a measured arrival time of the network Rx signal at the network entity; transmit, to a user equipment (UE), one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; receive, from the UE, one or more RTT response (RTTR) signals on RTTR resources comprising uplink (UL) physical layer resources, each RTTR signal corresponding to one or more of the transmitted RTTM signals and comprising an RTTR waveform and an RTTR payload; and determine an RTT between the UE and the network entity based on the RTTM signal(s), the RTTR signal(s), and the network total GD.
26. The network entity of claim 25, wherein in determining the network GD, the communication device, the processor and the memory are configured to: schedule self-transmit and self-receive resources respectively for transmit and receive antennas of the network entity, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmit a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listen on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determine the network total GD based on the transmit time tt and the receive time tr.


27. The network entity of claim 25, wherein the RTTR payload of at least one RTTR signal explicitly includes an actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and wherein in determining the RTT, the communication device, the processor and the memory are configured to: determine a measured RTTM transmit time t1 for each of the one or more transmitted RTTM signals, the measured RTTM transmit time t1 being a time in a digital domain corresponding to a frame, subframe, or a slot of the RTTM resource allocated for the symbols of the RTTM signal; determine a measured RTTR arrival time t4 for each of the one or more received RTTR signals, the measured RTTR arrival time t4 being a time in the digital domain corresponding to a frame, subframe, or a slot of the RTTR resource containing the symbols of the RTTR signal; determine a measured total time as (t4−t1); and calculate the RTT based on the actual UE response delay, the network total GD, and the measured total time.
28. The network entity of claim 25, wherein the RTTR payload of at least one RTTR signal explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, wherein the RTTR waveform arrival time of the at least one RTTR signal deviates from an expected arrival time by the deviation amount representing a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, and wherein in determining the RTT, the communication device, the processor and the memory are configured to: determine a measured RTTM transmit time t1 for each of the one or more transmitted RTTM signals, the measured RTTM transmit time t1 being a time in a digital domain corresponding to a frame, subframe, or a slot of the RTTM resource allocated for the symbols of the RTTM signal; determine a measured RTTR arrival time t4 for each of the one or more received RTTR signals, the measured RTTR arrival time t4 being a time in the digital domain corresponding to a frame, subframe, or a slot of the RTTR resource containing the symbols of the RTTR signal; determine a measured total time as (t4−t1); and calculate RTT based on the measured UE response delay, the network total GD, and the deviation amount from the measured total time.
29. The network entity of claim 25, wherein the RTTR payload of at least one RTTR signal explicitly includes a measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and/or a UE total GD comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE, wherein in determining the RTT, the communication device, the processor and the memory are configured to: determine a measured RTTM transmit time t1 for each of the one or more transmitted RTTM signals, the measured RTTM transmit time t1 being a time in a digital domain corresponding to a frame, subframe, or a slot of the RTTM resource allocated for the symbols of the RTTM signal; determine a measured RTTR arrival time t4 for each of the one or more received RTTR signals, the measured RTTR arrival time t4 being a time in the digital domain corresponding to a frame, subframe, or a slot of the RTTR resource containing the symbols of the RTTR signal; determine a measured total time as (t4−t1); and calculate RTT based on the measured UE response delay, the network total GD, the UE total GD, and the measured total time.
30. A user equipment (UE), comprising: a communication device, a processor and a memory configured to: determine a UE total group delay (GD) comprising a UE transmission GD and a UE reception GD, the UE transmission GD indicating a time interval between a measured transmission time of a UE Tx signal transmitted from the UE and an actual transmission time of the UE Tx signal leaving the UE, and the UE reception GD indicating a time interval between an actual arrival time of a UE Rx signal at the UE and a measured arrival time of the UE Rx signal at the UE; receive, from a network entity, one or more round trip time (RTT) measurement (RTTM) signals on RTTM resources comprising downlink (DL) physical layer resources, each RTTM signal comprising an RTTM waveform; determine one or more RTT response (RTTR) payloads for one or more RTTR signals, each RTTR signal corresponding to one or more of the received RTTM signals and comprising an RTTR waveform and the RTTR payload; and transmit, to the network entity, the one or more RTTR signals on RTTR resources comprising uplink (UL) physical layer resources, wherein for each RTTR signal, a transmission timing of the RTTR waveform is determined based on the UE total GD, or the RTTR payload is determined based on the UE total GD, or both.
31. The UE of claim 30, wherein determining the UE total GD, the communication device, the processor and the memory are configured to: request to the network entity scheduling self-transmit and self-receive resources respectively for transmit and receive antennas of the UE, the self-transmit and self-receive resources comprising physical layer resources, and the transmit and receive antennas being different antennas; transmit a test signal from the transmit antenna on the self-transmit resource at transmit time tt, the transmit time tt being a time in a digital domain and corresponding to a frame, subframe, or a slot of the self-transmit resource in which symbols of the test signal are scheduled for transmission; listen on the receive antenna on the self-receive resource and detecting the reception of the test signal at receive time tr, the receive time being a time in the digital domain and corresponding to a frame, subframe, or a slot of the self-receive resource in which received symbols contained therein are recognized as the symbols of the test signal; and determine the UE total GD based on the transmit time tt and the receive time tr.
32. The UE of claim 30, wherein when a transmission timing of at least one RTTR signal does not deviate from a timing advance (TA) commanded by the network entity, the RTTR payload of the at least one RTTR signal explicitly includes an actual UE response delay calculated based on the UE total GD and a measured UE response delay, the actual UE response delay indicating a time interval between an actual RTTM arrival time t2′ and an actual RTTR transmit time t3′ at the UE, and the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, wherein the actual UE response delay includes an actual UE turn-around time (t3′−t2′) and/or an actual UE Rx−Tx time difference (t2′−t3′), wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx−Tx time difference (t2−t3), and wherein the communication device, the processor and the memory are configured to: calculate the actual UE turn-around time by adding the UE total GD to the measured UE turn-around time, and/or calculate the actual UE Rx−Tx time difference by subtracting the UE total GD from the measured UE Rx−Tx time difference.
33. The UE of claim 30, wherein when a transmission timing of at least one RTTR signal deviates from a timing advance (TA) commanded by the network entity by a deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes a measured UE response delay and/or the UE total GD, the measured UE response delay indicating a time interval between a measured RTTM arrival time t2 and a measured RTTR transmit time t3 at the UE, and wherein the measured UE response delay includes a measured UE turn-around time (t3−t2) and/or a measured UE Rx−Tx time difference (t2−t3).
34. The method of claim 33, wherein when the transmission timing of the at least one RTTR signal deviates from the TA commanded by the network entity by the deviation amount representing the UE total GD, the RTTR payload of the at least one RTTR signal explicitly includes the measured UE response delay more frequently than the UE total GD.



 

Regarding instant claims 1-34, the instant claims 1-34 have substantially the same limitations of patented claims 1-34, except that the instant claims are more specific in clarifying the determining of a network total group delay (GD) of the patented claims, by determining information indicating a network total group delay (GD).  Stated differently, the instant claims are directed to better claim the invention in that it clarifies the determination of information, because that is the information required for the determination in the patented claims.
Therefore, instant claims are substantially similar to the patented claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/29/2022